Certiorari dismissed, March 9, 2009



                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6282



WILLIAM LEBRON ANDREW CHURCH,

                Plaintiff - Appellant,

          v.


U.S. GOVERNMENT; SECRETARY OF DEFENSE; U.S. ATTORNEY GENERAL;
ROBERT S. MUELLER, Director; SECRETARY, VETERANS AFFAIRS;
WILLIAM J. DANIELS, (Bill), Recruiter; GENERAL COUNSEL AND
STAFF; MICHAEL L. ALSTON, Director, U.S. Department of Justice;
JOHN K. SINGLAUB; DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS;
R. C. NIXON, Ms.; TERRY GLENN, Mr.; DIRECTOR, CHAIRMAN, VIRGINIA
PAROLE BOARD; C.A. COLLINS; VIRGINIA DEPARTMENT OF CORRECTIONS,
OMBUDSMAN; JUNE KIM BRIEL, Inspector General, Virginia
Department of Corrections; VIRGINIA SECRETARY OF PUBLIC SAFETY;
THOMAS W. WARREN, Judge, Circuit Court of Amelia County,
Virginia; THOMAS STARK, Commonwealth Attorney; LEE R. HARRISON,
Commonwealth Attorney; ATTORNEY GENERAL OF VIRGINIA; ASSISTANT
ATTORNEY GENERAL OF VIRGINIA; DONALD FORD, Jr., Esquire; GRAHAM
T. JENNINGS, Esquire; HUDSON, Mr., Esquire; CURTIS G. HUDSON,
Esquire; WILLIAM NEWSOME, Esquire; R. CLINTON CLARY, Jr.,
Esquire; CHIEF JUDGE, Court of Appeals of Virginia; CHIEF JUDGE,
Supreme Court of Virginia; RICHARD L. WILLIAMS, U.S. District
Court, Eastern District of Virginia; KAREN J. WILLIAMS, Circuit
Judge, U.S. Court of Appeals, Fourth Circuit; DOES UNKNOWN,
Unidentified,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cv-00129-HEH)


Submitted:   September 16, 2008       Decided:   September 19, 2008
Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lebron Andrew Church, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          William Lebron Andrew Church appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Church v. U.S. Gov’t, No. 3:07-cv-00129-HEH

(E.D. Va. Jan. 29, 2008).    We deny Church’s motions to appoint

counsel and for other relief.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                3